DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4, 9, 15, 17 and 20 are amended.
Claims 3, 5 and 16 are canceled.
Claims 24 and 25 are new.
Claims 1, 2, 4, 6, 8-15, 17, 18 and 20-25 are examined on the merits.
Response to Arguments
The rejection of claims 1-6, 8-15, 17, 18 and 20-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the amendment made to the claims.
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive:
With respect to independent claims, Applicant’s arguments are substantially dedicated to the amendment made to the claims. 
However, newly found reference of Beilinson teaches this limitation. See the rejection in view of Beilinson (US 8,225,973) below.
Applicant further argues that the combination of references is improper because the reference of Koffroth teaches away from the claimed invention because it makes the device of Lentini inoperably for its intended use.
However, the reference of Koffroth does not render the device of Lentini inoperable, since it does not preclude the pocket from being partially or fully removed from the belt. Therefore, the combination of references is deemed to be proper.
With respect to claim 14, Applicant argues that the rejection is improper because no reference is cited against the limitation “lip preventing material including rubber”.
However, since rubber is known in the art as being a friction material, the rejection is deemed to be proper.
With respect to claims 6, 22 and 23, Applicant argues that the rejection is improper because cited prior art does not disclose the loop portion.
However, the reference of Lentini explicitly discloses the presence of both hook portion and loop portion (page 3, [0036]; fig. 6).
With respect to claim 21, Applicant argues that the rejection is improper because Examiner did not provide evidence that this would be an obvious design choice.
However, since such placement does not serve any specific purpose or performs any specific function other that the function disclosed in Lentini, the obviousness rejection statement is considered as being proper.
Applicant further argues that the combination of references is improper because the reference of Motson is non-analogous art.
However, the reference of Motson is withdrawn from the scope of rejection, and therefore, this argument is moot.
Applicant further argues that the rejection is improper because Ashton and Koffroth are non-analogous art.
However, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Since both Lentini, Koffroth and Ashton belong to the same problem solving area, the combination of references is considered as being proper and the rejection is maintained.


 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8-11, 14, 15, 17, 18, 20-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lentini (US 2011/0230863) in view of Beilinson (US 8,225,973), and further in view of Koffroth (US 2005/0049661).
Regarding claims 1 and 23, Lentini discloses a post-operative device for securing surgical drains (Abstract, lines 1-3), the device comprising:
a base panel 12 (page 2, [0028]; fig. 5) having a first panel side, a second panel side, an inward face, and an outward face; 
a pouch 19 (page 3, [0034]; fig. 5) attached to the outward face of the base panel and configured to receive a surgical drain evacuator A (fig. 5) disposed through an open edge B (fig. 5), wherein the open edge is disposed toward a panel top edge (fig. 5), wherein the pouch is interpreted as being expandable, since it is disclosed as receiving the drain, and is interpreted as being formed of a flexible inelastic material, since no elasticity of the pouch is disclosed in Lentini, wherein a back side of the expandable pouch is a portion of the base panel 12 (fig. 5); 
an adjustable waist belt 24 (page 3, [0036]; fig. 6) attached to the first panel, wherein the belt is fixedly attached to the first panel side using a first belt end and configured to be removable attached to the second panel side using a second belt end by means of fastener 26 (page 3, [0036]; fig. 6).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Lentini does not expressly disclose the apparatus comprising a flexible closure formed of a flat piece of cloth fixedly attached at the top corners of the pouch and completely occluding an opening and overlaying the open edge of the pouch.
Beilinson teaches a personal garment (Abstract, line 1) comprising a pouch 20 (col. 5, line 7; fig. 1) having a flexible closure 21 (col. 5, lines 14-15; fig. 1; flap) formed of a flat piece of cloth fixedly attached at the top corners of the pouch and completely occluding an opening and overlaying the open edge of the pouch (see fig. 1).

    PNG
    media_image3.png
    490
    422
    media_image3.png
    Greyscale

Since both Lentini and Beilinson belong to the same problem solving area, i.e. closing the pouch, it would have been obvious to one having ordinary skill in the art at the time the invention was made to supply the pouch of Lentini with the flexible closure occluding an opening and overlaying the open edge of the pouch, as taught by Beilinson in order to cover the pouch. 
Lentini in view of Beilinson do not expressly disclose the belt, wherein the pouch material is attached to the base panel around the pouch’s whole perimeter except for the open edge.
Koffroth teaches a carry belt with pouches (Abstract, lines 1-7), wherein the pouch material is attached to the base panel around the pouch’s whole perimeter except for the open edge (see fig. 1), wherein a first side edge of the expandable pouch aligns against a second side edge of the second expandable pouch (see fig. 1), as required by claim 23.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to attach the pouch material of Lentini/ Beilinson to the base panel around the pouch’s whole perimeter except for the open edge, as taught by Koffroth in order to simplify the structure by attaching pouches in the way conventionally known in the art. 

Regarding claim 14, Lentini discloses the device comprising a hook and loop fasteners 26 (page 3, [0036]; fig. 6) that is a slip preventing material but does not expressly disclose the slip preventing material comprising a rubber.
Since rubber is known in the art as being a friction material, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use rubber as the slip preventing material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 6, Lentini discloses the device, wherein the adjustable waist belt includes a hook portion on an outer surface and disposed toward the second belt end, and wherein the second panel side includes a loop portion on the inward face, wherein the loop portion is configured to mate with the hook portion 26 (page 3, [0036]; fig. 6).
Regarding claim 8, Lentini discloses the device comprising the surgical drain 15 (fig. 5); and the surgical drain evacuator A (fig. 5).
Regarding claim 21, Lentini in view of Beilinson and Koffroth disclose the invention discussed above but do not expressly disclose apparatus, wherein a belt top edge is aligned to the panel top edge.
Since Applicant did not state that such placement serves any specific purpose or performs any specific function other that the function disclosed in Lentini, it would have been obvious top those skilled in the art at the time the invention was made to make the belt top edge is aligned to the panel top edge as an obvious design choice, and as such it does not impact the patentability of claim In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 22, Lentini in view of Beilinson and Koffroth disclose the invention discussed above but do not expressly disclose the belt, wherein the loop portion overlays all of the inward face.
Since Applicant did not state that such placement serves any specific purpose or performs any specific function other that the function disclosed in Lentini / Beilinson / Koffroth, it would have been obvious top those skilled in the art at the time the invention was filed to make the loop portion overlaying all of the inward face in order to convenience securing the belt, as an obvious design choice, and as such it does not impact the patentability of claim In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 9, Lentini discloses a post-operative device for securing surgical drains (Abstract, lines 1-4), the device comprising:
a pouch 19 (page 3, [0034]; fig. 5) attached to the outward face of the base panel and configured to receive a surgical drain evacuator A (fig. 5) disposed through an open edge B (fig. 5), wherein the open edge is disposed toward a panel top edge (fig. 5), wherein the pouch is interpreted as being expandable, since it is disclosed as receiving the drain, and is interpreted as being formed of a flexible inelastic material, since no elasticity of the pouch is disclosed in Lentini, wherein a back side of the expandable pouch is a portion of the base panel 12 (fig. 5); 
an adjustable waist belt 24 (page 3, [0036]; fig. 6) attached to the first panel, wherein the belt is fixedly attached to the first panel side using a first belt end and configured to be removable attached to the second panel side using a second belt end by means of fastener 26 (page 3, [0036]; fig. 6).
Lentini does not expressly disclose the apparatus comprising a flexible closure formed of a flat piece of cloth fixedly attached at the top corners of the pouch and completely occluding an opening and overlaying the open edge of the pouch.
Beilinson teaches a personal garment (Abstract, line 1) comprising a pouch 20 (col. 5, line 7; fig. 1) having a flexible closure 21 (col. 5, lines 14-15; fig. 1; flap) formed of a flat piece of cloth fixedly attached at the top corners of the pouch and completely occluding an opening and overlaying the open edge of the pouch (see fig. 1).
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.
Lentini in view of Beilinsondo not expressly disclose the flexible closure overlaying all of and open edge of the pouch.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to filed to make the closure of the desired size in order to cover the desired area, since this limitation is the matter of appreciable size, wherein limitations relating to the size of the device are not sufficient to patentably distinguish over the prior art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955);  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); (MPEP 2144.04 (IV)). it would have been obvious to one having ordinary skill in the art at the time the invention was made to filed to make the closure of the desired size in order to cover the desired area. 
Lentini in view of Beilinson do not expressly disclose the belt, wherein the pouch material is attached to the base panel around the pouch’s whole perimeter except for the open edge.
Koffroth teaches a carry belt with pouches (Abstract, lines 1-7), wherein the pouch material is attached to the base panel around the pouch’s whole perimeter except for the open edge (see fig. 1).
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.
Regarding claim 10, Lentini in view of Beilinson and Koffroth disclose the invention discussed above but do not expressly disclose the apparatus comprising a second strap.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the apparatus with the second strap to improve mechanical reliability of the device, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).
Regarding claims 11, Lentini discloses the device comprising a hook and loop fasteners 26 (page 3, [0036]; fig. 6) that is a detachable fastener. and that is a slip preventing material, as required by claim 14.
Regarding claim 15, Lentini discloses the device comprising a safety mechanism C (fig. 5) for the surgical drain that is arranged about the strap, as required by claim 16.
Regarding claim 17, As set forth in MPEP 2112.02, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore, Lentini discloses a method, comprising: 
providing a post-operative device for securing surgical drains (Abstract, lines 1-4) that is a garment, wherein the garment includes: 
a pouch 19 (page 3, [0034]; fig. 5) attached to the outward face of the base panel and configured to receive a surgical drain evacuator A (fig. 5) disposed through an open edge B (fig. 5), wherein the open edge is disposed toward a panel top edge (fig. 5), wherein the pouch is interpreted as being expandable, since it is disclosed as receiving the drain, and is interpreted as being formed of a flexible inelastic material, since no elasticity of the pouch is disclosed in Lentini, wherein a back side of the expandable pouch is a portion of the base panel 12 (fig. 5);  
an adjustable waist belt 24 (page 3, [0036]; fig. 6) attached to the first panel, wherein the belt is fixedly attached to about an anatomy of a wearer; and 
passing the surgical drain evacuator through the flexible closure to arrange the surgical drain evacuator in the expandable pouch, wherein the surgical drain passes through the flexible closure to a drainage site (see fig. 5).
Lentini does not expressly disclose the apparatus comprising a flexible closure formed of a flat piece of cloth fixedly attached at the top corners of the pouch and completely occluding an opening and overlaying the open edge of the pouch.
Beilinson teaches a personal garment (Abstract, line 1) comprising a pouch 20 (col. 5, line 7; fig. 1) having a flexible closure 21 (col. 5, lines 14-15; fig. 1; flap) formed of a flat piece of cloth fixedly attached at the top corners of the pouch and completely occluding an opening and overlaying the open edge of the pouch (see fig. 1).
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.
Lentini in view of Beilinson do not expressly disclose the belt, wherein the pouch material is attached to the base panel around the pouch’s whole perimeter except for the open edge.
Koffroth teaches a carry belt with pouches (Abstract, lines 1-7), wherein the pouch material is attached to the base panel around the pouch’s whole perimeter except for the open edge (see fig. 1).
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.
Regarding claim 18, Antholz discloses the method comprising a step of arranging the strap around anatomy of a user, wherein the drainage site is on the user (Abstract, lines 14-15).
Regarding claim 20, Lentini discloses the method comprising securing the surgical drain a safety mechanism C (fig. 5).
Regarding claim 25, Lentini in view of Beilinson and Koffroth disclose the invention discussed above but do not expressly disclose the device made of non-sensitizing material.
However, since the device of Lentini is disclosed for being worn by the user (Abstract, lines 1-15), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the device of non-sensitizing material in order to avoid sensibilization. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lentini (US 2011/0230863) in view of Beilinson (US 8,225,973) and Koffroth (US 2005/0049661), and further in view of Overton (CA 2677698).
Regarding claim 2, Lentini in view of Beilinson and Koffroth disclose the invention discussed above, as applied to claim 1, but do not expressly disclose the device, wherein the pouch includes an inverted box pleat.
Overton teaches a waist belt with the pouch (Abstract, line 1), wherein the pouch comprises an inverted box pleat A (Fig. 7 supra).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the pouch of Lentini/ Beilinson/ Koffroth of the pleated configuration, as taught by Overton in order to allow the pouch to expand, as motivated by Overton (page 7, [0034], lines 1-2).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lentini (US 2011/0230863) in view of Beilinson (US 8,225,973), Koffroth (US 2005/0049661) and Overton (CA 2677698), and further in view of Ashton et al. (US 9,622,920).
Lentini in view of Beilinson, Koffroth and Overton disclose the invention discussed above but do not expressly disclose the device, wherein the adjustable waist belt includes a gather about the elastic material.
Ashton teaches that it is known to make elastic members in gather configuration (col. 10, line 23).
 It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the strap of Lentini/ Beilinson/ Koffroth Overton of gather configuration, as taught by Ashton in order to release tensioning, as motivated by Ashton (col. 10, line 22).



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lentini (US 2011/0230863) in view of Beilinson (US 8,225,973), Koffroth (US 2005/0049661) and Overton (CA 2677698), and further in view of Ashton et al. (US 9,622,920).
Lentini in view of Beilinson and Koffroth disclose the invention discussed above but do not expressly disclose the strap formed of an elastic material.
Overton teaches a waist belt (strap) (Abstract, line 1) formed of the elastic material (Abstract, line 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the strap of Lentini/ Beilinson/ Koffroth formed of the elastic material, as taught by Overton in order to make the strap expandable, as motivated by Overton (Abstract, line 1).
Lentiniin view of Beilinson, Koffroth and Overton do not expressly disclose the strap having a gather.
Ashton teaches that it is known to make elastic members in gather configuration (col. 10, line 23).
 It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the strap of Lentini/ Beilinson/ Koffroth/Overton of gather configuration, as taught by Ashton in order to release tensioning, as motivated by Ashton (col. 10, line 22).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lentini (US 2011/0230863) in view of Beilinson (US 8,225,973), Koffroth (US 2005/0049661), and further in view of Overton (CA 2677698).
Lentini in view of Beilinson and Koffroth disclose the invention discussed above but do not expressly disclose the pouch including an inverted box pleat.
Overton teaches a waist belt with the pouch (Abstract, line 1), wherein the pouch comprises an inverted box pleat A (Fig. 7).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the pouch of Lentini/ Beilinson/ Koffroth of the pleated configuration, as taught by Overton in order to allow the pouch to expand, as motivated by Overton (page 7, [0034], lines 1-2). 
Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record Lentini (US 2011/0230863), Beilinson (US 8,225,973). Koffroth (US 2005/0049661) and Ashton et al. (US 9,622,920) fail to teach, suggest or render obvious the gather disposed between two inelastic sections.
Lentini (US 2011/0230863) discloses most of claimed limitations except for the flexible closure of the claimed structure. Beilinson (US 8,225,973) remedies this deficiency.
Lentini in view of Beilinson are silent about the pouch material attached to the base panel around the pouch’s whole perimeter. This deficiency is solved by the reference of Koffroth (US 2005/0049661).
Lentini in view of Beilinson and Koffroth are silent about the presence of an elastic gather. The reference of Ashton et al. (US 9,622,920) remedies this deficiency.
However, none of cited references teach or suggest the gather disposed between two inelastic sections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/         Examiner, Art Unit 3781                                                                                                                                                                                               /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781